Citation Nr: 0532374	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-20 496A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include bronchitis and emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio (Cleveland RO), which denied service 
connection for bronchitis and emphysema.  The case was later 
transferred to the 
St. Petersburg, Florida Regional Office (St. Petersburg RO).  
In April 2004, the St. Petersburg RO conducted a de novo 
review of the veteran's claim and denied service connection 
for bronchitis and emphysema.  In December 2004, the veteran 
filed a Motion for Advancement due to the veteran's age (74).  
The Motion for Advancement was denied by the Board in 
December 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Here, it is unclear from the 
record whether the appellant was explicitly asked in the VCAA 
letter whether to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.

As of June 9, 1998, the Board observes that 38 C.F.R. § 3.300 
(2005) bars service connection for disabilities claimed to be 
due to veterans use of tobacco products during service.  
Here, the Board notes that an October 1952 mental hygiene 
consultation report revealed that the veteran complained of 
pain in his left chest and bad headaches and found that 
smoking or drinking beer brought them on.  In service in 
September 1952, the veteran sought treatment for pharyngitis.  
In August 1953, the veteran was diagnosed with streptococcus.  
In January and March 1954, the veteran was treated for a 
cold.  In March 1954, the veteran complained of having a sore 
throat.  

The Board observes that there are VA medical records that 
appear to be missing from the claims file.  In July 2001, the 
veteran had a VA medical examination in which the examiner 
used previous medical reports to note the veteran's history 
of bronchitis and emphysema.  The examiner also used files 
from the Ft. Myers VA outpatient facility to diagnose the 
veteran with bronchitis.  The VA should attempt to obtain 
these missing records from the Ft. Myers VA outpatient 
facility in Florida. 

The Board further notes that the veteran has had medical 
examinations at other VA medical facilities over the years.  
For example, in October 1998, the veteran was diagnosed with 
emphysema by a VA examiner.  The claims file included a 
handwritten letter from the veteran's examiner but the actual 
medical treatment record did not accompany the file.  The VA 
should request from the veteran the names of all VA medical 
facilities that he has sought treatment for respiratory 
disorders, to include bronchitis or emphysema.  The VA should 
then attempt to get those records. 

The Board also notes that the duty to assist includes 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  On remand, the appellant 
should be scheduled for a respiratory examination to 
ascertain the etiology of his chronic bronchitis and 
emphysema.  The Board reminds the appellant that the duty to 
assist is not a one-way street, and that he has a duty to 
cooperate, to include reporting for examination.  38 C.F.R. 
§§ 3.326, 3.327, 3.655 (2005); see also Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The VA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005), and 38 C.F.R. § 3.159 
(2005) as well as VAOPGCPREC 7-2004.  In 
particular, VA must inform the claimant: 
(1) that he should provide any evidence 
in his possession that pertains to his 
claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issue on appeal.

2.  The VA should contact the veteran and 
ask that he identify all sources of 
private medical treatment for any 
respiratory disorders since July 1954, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Additionally, VA 
should request that the veteran provide 
information as to the dates of any 
treatment for respiratory disorders at 
any VA Medical Center (VAMC) since July 
1954.  Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested, to include 
requesting that any private medical 
facility or VA medical facility look in 
their archives for the veteran's 
treatment records.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, VA should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2005).  VA should also 
request or tell the veteran to provide 
any evidence in his possession that 
pertains to his claim.

3.  After completion of the above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a respiratory 
examination, by an appropriate 
specialist, in order to determine the 
nature, extent, and etiology of any 
disorder found.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
examiner should so indicate in the 
report.  The examiner should determine 
whether the veteran has any respiratory 
disorder, to include bronchitis or 
emphysema, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  All special studies 
or tests deemed necessary by the examiner 
are to be accomplished.  The examination 
report should include a detailed account 
of all pathology found to be present and 
whether there is a history of tobacco use 
(smoking).  The examiner should provide 
explicit responses to the following 
questions:

(a)  Does the veteran have a respiratory 
disorder (to include bronchitis or 
emphysema)?

(b)	If any such disorder is found, 
the examiner should determine the 
etiology and the nature and extent of 
such disorder.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
probability) that such disorder: (1) 
began during or was aggravated 
(worsened), as the result of some 
incident of active service and/or (2) was 
due to smoking.  The examiner should 
clearly outline the rationale for any 
opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  Thereafter, VA should readjudicate 
the veteran's service-connection claim 
for a respiratory disorder.  If any 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case, which 
fully sets forth the controlling law and 
regulations pertinent to the issue on 
appeal, and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purpose of this remand is to comply with due process of 
law and further develop the appellant's claim.  No action by 
the appellant is required until he receives further notice; 
however, the appellant is advised that failure to cooperate 
by reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


